                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

CLYDE SCOTT,                                    §
                                                §
       Plaintiff,                               §
                                                §     CASE NO. 6:18-CV-273-RWS-JDL
                                                §
v.                                              §
                                                §
CAPITAL SECURITY, LTD.,                         §
CENTRAL OHIO INSURANCE                          §
SERVICES, INC., INSURANCE                       §
OFFICE OF AMERICA, INC.,                        §
MOTORSPORT INSURANCE GROUP,                     §
and WILLIAM R. LUTZ,                            §
                                                §
       Defendants.                              §
                                                §


                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On August 08, 2018, the Magistrate Judge issued

his Report and Recommendation (“Report”) (Docket No. 6), recommending that Plaintiff’s Motion

to Remand be granted, and that this action be remanded to the 294th Judicial District in the District

Court of Van Zandt County. No objections to the Report have been presented for consideration

within the prescribed time period for such objections.

       Defendant Central Ohio Insurances Services, Inc. did not file a response to Plaintiff’s

Motion to Remand. The Court agrees with the Magistrate Judge that Plaintiff’s motion was

effectively unopposed and should be granted.

       Accordingly, the Court ADOPTS in its entirety the Report and Recommendation of the

United States Magistrate Judge (Docket No. 6) as the findings of this Court. It is hereby
      .




ORDERED that Plaintiff’s Motion to Remand (Docket No. 4) is GRANTED with respect to

remand, but DENIED with respect to Plaintiff recovering attorney’s fees.

          Pursuant to Local Rule 83, the Clerk of Court is directed to remand this action to the 294th

Judicial District in the District Court of Van Zandt County, and to close this case after 21 days

from the date of this order, if no timely motion for reconsideration has been filed.

           SIGNED this 2nd day of October, 2018.



                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE
